Citation Nr: 0925727	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for left leg nerve 
damage.

5.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(Consideration of the appellant's claim of service connection 
for a lung disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The Veteran has multi-level degenerative disc disease 
with arthritis of the lumbar spine that is related to 
military service.

2.  The Veteran has arthritis of the left knee that is 
related to military service.

3.  The Veteran has chronic left ankle strain that is related 
to military service.

4.  The Veteran has L5 radiculopathy that affects the left 
leg and is related to military service.


CONCLUSIONS OF LAW

1.  The Veteran has multi-level degenerative disc disease 
with arthritis of the lumbar spine that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  The Veteran has arthritis of the left knee that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The Veteran has chronic left ankle strain that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The Veteran has L5 radiculopathy that affects the left 
leg and is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran is seeking service connection for 
disabilities of the low back, left leg nerve, left knee, and 
left ankle, claiming that his disabilities were incurred 
during active duty military service.  In July 2006, the 
Veteran submitted a notice of disagreement (NOD) stating that 
he did not have any of these disabilities in civilian life 
prior to entering military service.  He stated that he 
incurred his disabilities during basic training, noting that 
he was frequently required to lift heavy objects, and had to 
carry 48 to 50 pounds on his back which resulted in a pinched 
nerve.  He reported that during basic training he made a side 
step and his ankle turned over and his knee dislocated.  See 
April 2007 Substantive Appeal and July 2008 Board hearing 
transcript.

The Veteran was afforded a VA examination in December 2008 
where the examiner found evidence of currently diagnosed 
disabilities involving the low back, left knee, left ankle 
and left leg nerve.  Specifically, regarding the low back, 
the examiner diagnosed the Veteran with multi-level 
degenerative disc disease and arthritis of the lumbar spine.  
See December 2008 VA examination.  In terms of a current knee 
disability, the December 2008 VA examiner diagnosed the 
Veteran with arthritis. The 2008 VA examiner diagnosed the 
Veteran with chronic left L5 radiculopathy with muscle 
weakness, noting that the etiology of the Veteran's nerve 
disability was a herniated lumbar disc.  In terms of a 
current left ankle disability, the examiner diagnosed the 
Veteran with chronic left ankle strain, but noted that there 
were no objective findings.  The examiner stated that the 
Veteran experienced left knee, left ankle, and low back 
problems prior to entering military service, noting that his 
disabilities were chronic and had grown progressively worse 
since their onset.  

The Veteran's service treatment reports (STRs) contain a 
January 1945 entry noting that the Veteran complained of 
sharp pain in the left upper chest, shortness of breath, 
migratory joint pain, and occasional ankle swelling.  On 
examination, the examiner noted scattered bronchial wheezes 
throughout the lung fields.

Initially, the Board notes that a veteran is presumed to have 
been in sound condition when he entered active duty, except 
for defects, infirmities, or disorders noted at his entrance 
into service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008).  The presumption of soundness may be 
rebutted by clear and unmistakable evidence showing that the 
disorder pre-existed military service and was not aggravated 
thereby.  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such an evidentiary 
standard is an onerous one and that the result must be 
undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 
116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 
(1999).

Here, the Board finds that the Veteran is presumed to have 
been in sound condition when he entered active duty, because 
no defects, infirmities, or disorders were noted at entrance 
into service.  Further, after examining the record, the Board 
concludes that the presumption of soundness is not rebutted 
because the record does not contain clear and unmistakable 
evidence that the Veteran's disabilities pre-existed military 
service.  Specifically, the record is completely devoid of 
any medical evidence prior to the Veteran's entrance onto 
active duty noting complaints, symptoms or diagnoses of the 
disabilities for which he currently seeks service connection.  
In fact, the only indication that his disabilities pre-
existed service is the Veteran's statement during a March 
2009 VA examination that all of his conditions pre-existed 
his joining the U.S. Navy.  However, at prior times 
throughout the pendency of this appeal, including at his 2008 
Board hearing, in his July 2005 notice of disagreement, and 
in an April 2007 substantive appeal, the Veteran asserted 
that his disabilities began in service.  As such, the Board 
finds that the records contained in the file do not contain 
clear and unmistakable evidence demonstrating that the 
Veteran's low back, left leg nerve damage, left knee, and 
left ankle disabilities existed prior to his entry into 
service.  As such, he is presumed sound at entry.

In this case, the STRs contain a 1945 entry noting migratory 
joint pain and occasional ankle swelling, and the Veteran has 
since stated that he injured his low back, (with resulting 
left leg nerve damage), left ankle and left knee during basic 
training when he was required to lift heavy objects and miss-
stepped, turning his ankle and causing his left knee to be 
dislocated.  Significantly, the December 2008 VA examiner 
stated that the Veteran's disabilities began prior to entry 
into military service and progressively worsened since their 
onset, which strongly suggests that the Veteran's currently 
diagnosed disabilities were in fact concurrent with his 
period of active duty service.  Therefore, after taking into 
consideration the Veteran's statements regarding the etiology 
of his disabilities, specifically the in-service incurrence 
of his disabilities during basic training, in addition to the 
December 2008 VA examiner's opinion that implies that the 
Veteran's low back (with associated left leg nerve damage), 
left knee, and left ankle disabilities were coincident with 
his military service; and lastly, after applying the benefit-
of-the-doubt doctrine, the Board finds that service 
connection is warranted for the Veteran's multi-level 
degenerative disc disease with arthritis of the lumbar spine, 
osteoarthritis of the left knee, left L5 radiculopathy 
affecting the left leg, and chronic left ankle strain.


ORDER

Service connection for multi-level degenerative disc disease 
with arthritis of the lumbar spine is granted.

Service connection for left knee arthritis is granted.

Service connection for a chronic left ankle strain is 
granted.

Service connection for left L5 radiculopathy affecting the 
left leg is granted.


REMAND

As for the Veteran's claimed lung disability, the Board 
initially notes that a claim to reopen entitlement to service 
connection for congenital patent ductus arteriosus was denied 
by way of an August 2008 Board decision.  This is significant 
because the December 2008 VA examiner diagnosed the Veteran 
with dyspnea (shortness of breath), and concluded that this 
shortness of breath was a symptom of the congenital heart 
disease.  Specifically, the 2008 VA examiner noted that the 
Veteran had problems with shortness of breath throughout his 
entire life, and stated that he was diagnosed with patent 
ductus arteriosus while being worked up for dyspnea in the 
U.S. Navy, and was eventually discharged because of his 
congenital heart disability.  See Report of medical survey 
diagnosing the Veteran with congenital heart disease (patent 
ductus arteriosus), noting that it existed prior to his 
induction and was not aggravated by service.  See February 
1945 Report of Medical Survey.  The 2008 VA examiner noted 
that the Veteran eventually developed coronary artery disease 
and required bypass surgery.  Additionally, at this December 
2008 VA examination, even though the only diagnosis provided 
was a symptom--shortness of breath, an x-ray of the chest 
revealed a linear scar or atelectasis at the left base, but 
otherwise no active lung disease.

The Board finds that a remand is necessary to address the 
issue of whether the Veteran has a current lung disability 
separate and distinct from his congenital heart disease and 
its symptoms and if so, whether any diagnosed lung disability 
is attributable to his military service.  The examiner should 
consider the December 2008 chest x-ray that revealed a linear 
scar or atelectasis at the left base to determine if the 
findings are evidence of an underlying disease process, as 
well as considering the January 1945 entry in the STRs noting 
scattered bronchial wheezes, and the Veteran's complaints of 
sharp pain in the left upper chest and shortness of breath.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
respiratory examination to determine if 
he has a currently diagnosed lung 
disability distinct from his congenital 
heart disease-patent ductus arteriosus.  
If the examiner diagnoses a lung 
disability separate from the congenital 
heart disability-i.e., a lung disability 
that is not merely a symptom of the 
congenital heart disease, the examiner 
should provide a nexus opinion regarding 
the medical probabilities that the 
currently shown lung disability is 
traceable to the Veteran's active 
military service.  The examiner should 
take a detailed history from the Veteran, 
particularly with respect to symptoms 
that the Veteran experienced during 
service and thereafter.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed lung disability is 
attributable to his active military 
service, taking into account the above-
mentioned January 1945 in-service entry 
noting complaints and treatment related 
to pain in the left upper chest and 
scattered bronchial wheezes.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


